DETAILED ACTION

Acknowledgements
This Office Action is in response to Applicant’s response/application filed on 09/10/2020.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending and have been examined.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20190019190), in view of Lopez (US 20180268405).
Regarding claim(s) 1 and 11, Agrawal discloses:
          a processor ([0091] of Agrawal); 
         a communications module coupled to the processor ([0091] of Agrawal); and 
          a memory coupled to the processor, the memory storing instructions ([0091] of Agrawal) that, when executed, configure the processor to: 
          receive, via a terminal device, input of a first password during a card session, the value transfer card being associated with a plurality of passwords (By disclosing, a payment device card 124 associated with a plurality of PINs ([0021] and Table 2 of Agrawal); and “the consumer 114 provides the fingerprint data, in the order corresponding to his/her PIN for the payment account (i.e., through presentation of a series or sequence of biometric data), to the merchant 102, via a point-of-sale (POS) terminal ([terminal device])” ([0034] of Agrawal)); 
         verify that the first password is a valid password associated with the value transfer card (By disclosing, a payment device card 124 associated with a plurality of PINs ([0021] and Table 2 of Agrawal); and “upon receipt of the authorization request, the issuer 108 is configured to validate the associated PIN, as a valid PIN for the payment account” ([0044] of Agrawal));
          identify at least one card control setting associated with the first password, the at least one card control setting being a setting that is not associated with another one of the plurality of passwords (By disclosing, “The associated PIN is then passed to the issuer of the payment account (in the authorization request) whereby the issuer may apply one or more rules, specific to the associated PIN, to the transaction (e.g., a transaction limit rule, a merchant restriction rule, etc.). In this manner, biometric combination may be used by the consumer, in lieu of a single PIN, to provide enhanced transaction security and/or whereby multiple different PINs may be employed and associated with different rules” ([0015] and Table 2 of Agrawal)); and 
          process a transaction initiated at the terminal device based on the identified at least one card control setting (By disclosing, “the consumer 114 provides the fingerprint data, in the order corresponding to his/her PIN for the payment account (i.e., through presentation of a series or sequence of biometric data), to the merchant 102, via a point-of-sale (POS) terminal” ([0034] of Agrawal); and “The associated PIN is then passed to the issuer of the payment account (in the authorization request) whereby the issuer may apply one or more rules, specific to the associated PIN, to the transaction (e.g., a transaction limit rule, a merchant restriction rule, etc.)” ([0015] of Agrawal)).  
          Agrawal does not expressly disclose:
           receive input of a first password during a card session that begins when a value transfer card is inserted into the terminal device.
          However, Lopez teaches: 
          receive input of a first password during a card session that begins when a value transfer card is inserted into the terminal device (By disclosing, “In order to conduct the transaction, the resource provider may ask the account holder 402 to transmit his or her stored credentials (e.g. a token) to the access device 406. For example, the resource provider may be a merchant that asks the account holder 402 to insert his or her payment card into a smart card reader of the access device 406 ([terminal device]). The credentials of the account holder 402 (e.g. the token) may be stored on the account holder card 404 (e.g. the transaction card) in the form of an account identifier or a token that identifies an account of the user” ([0070] of Lopez); and “The transaction card may store additional tokens” ([0008] of Lopez)) (Note: the “token” in the prior art can be the “password” in the claim).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify a terminal device without a card insertion function, and the method of receiving, via a terminal device, input of a first password during a card session, in view of Lopez to include a terminal device with a card insertion function, and techniques of receiving input of a first password during a card session that begins when a value transfer card is inserted into the terminal device.  Doing so would result in an improved invention because the insertion style card reader is dominant nowadays in merchant locations, and this would allow the value transfer card being used in all the merchant locations with an insertion style card reader, thus expanding the scope of the use. 

Regarding claim(s) 2 and 12, Agrawal discloses:
          wherein the terminal device comprises one of a point- of-sale terminal or an automated teller machine (ATM) (By disclosing, “the consumer 114 provides the fingerprint data, in the order corresponding to his/her PIN for the payment account (i.e., through presentation of a series or sequence of biometric data), to the merchant 102, via a point-of-sale (POS) terminal” ([0034] of Agrawal)).  

Regarding claim(s) 3 and 13, Agrawal discloses:
          wherein the first password comprises a personal identification number (PIN) (By disclosing, “the consumer 114 provides the fingerprint data, in the order corresponding to his/her PIN for the payment account (i.e., through presentation of a series or sequence of biometric data), to the merchant 102, via a point-of-sale (POS) terminal” ([0034] of Agrawal)).  

Regarding claim(s) 4 and 14, Agrawal discloses:
          wherein the at least one card control setting associated with the first password defines one or more transaction limits for transactions that are executed using the value transfer card (By disclosing, “The associated PIN is then passed to the issuer of the payment account (in the authorization request) whereby the issuer may apply one or more rules, specific to the associated PIN, to the transaction (e.g., a transaction limit rule, a merchant restriction rule, etc.)” ([0015] of Agrawal)).    

Regarding claim(s) 5 and 15, Agrawal does not disclose:
            wherein the at least one card control setting associated with the first password defines an override condition for overriding one or more card control settings associated with another one of the plurality of passwords.
          However, Lopez teaches:
          wherein the at least one card control setting associated with the first password defines an override condition for overriding one or more card control settings associated with another one of the plurality of passwords (By disclosing, “When the account holder 300 brings the transaction card in contact with or in close proximity to the access device 332, the access device replaces the compromised token (e.g. the second token) with the replacement token on the transaction card (S358). If the authorization response message includes multiple tokens, all corresponding tokens are replaced with the new replacement tokens on the transaction card. In the case of multi-token replacement, each replacement token may be paired with the old token or an indicator of which token is to be replaced” ([0085] of Lopez); and “In some embodiments, the authorization computer 302 may send a script with the replacement token. The script, when executed by the electronic device 338, may replace the second token with the replacement token on the transaction card when the electronic device 338 is in communication with the transaction card” ([0088] of Lopez)).
         Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Agrawal in view of Lopez to include techniques of wherein the at least one card control setting associated with the first password defines an override condition for overriding one or more card control settings associated with another one of the plurality of passwords.  Doing so would result in an improved invention because this would allow the original password being replaced/substituted/disabled by another password when the original password is compromised, thus improving the security of the claimed invention.

Regarding claim(s) 6 and 16, Agrawal discloses:
          receive, via the terminal device, input of a second password subsequent to input of the first password during the card session (By disclosing, “wherein the data structure includes second reference biometric data and a second associated PIN; and wherein the authentication engine computing device is configured to convert the biometric combination to the second associated PIN when the fingerprint data is consistent with the second reference biometric data” (Claim 19 of Agrawal); and “identify at least one second rule when the second associated PIN is appended to the authorization request” (Claim 20 of Agrawal)); 
          verify that the second password is a valid password associated with the value transfer card (By disclosing, “wherein the data structure includes second reference biometric data and a second associated PIN; and wherein the authentication engine computing device is configured to convert the biometric combination to the second associated PIN when the fingerprint data is consistent with the second reference biometric data” (Claim 19 of Agrawal)); and
          identify at least one card control setting associated with the second password (By disclosing, “identify at least one second rule when the second associated PIN is appended to the authorization request” (Claim 20 of Agrawal)).
           Agrawal does not disclose:
          determine that the at least one card control setting associated with the second password defines an override condition for overriding a select one of the card control settings associated with the first password; and
          wherein processing the transaction initiated at the terminal device comprises processing the transaction based on overriding the select one of the card control settings associated with the first password.
          However, Lopez teaches:
          determine that the at least one card control setting associated with the second password defines an override condition for overriding a select one of the card control settings associated with the first password (By disclosing, “When the account holder 300 brings the transaction card in contact with or in close proximity to the access device 332, the access device replaces the compromised token (e.g. the second token) with the replacement token on the transaction card (S358). If the authorization response message includes multiple tokens, all corresponding tokens are replaced with the new replacement tokens on the transaction card. In the case of multi-token replacement, each replacement token may be paired with the old token or an indicator of which token is to be replaced” ([0085] of Lopez); and “In some embodiments, the authorization computer 302 may send a script with the replacement token. The script, when executed by the electronic device 338, may replace the second token with the replacement token on the transaction card when the electronic device 338 is in communication with the transaction card” ([0088] of Lopez)); 
          wherein processing the transaction initiated at the terminal device comprises processing the transaction based on overriding the select one of the card control settings associated with the first password (By disclosing, “When the account holder 300 brings the transaction card in contact with or in close proximity to the access device 332, the access device replaces the compromised token (e.g. the second token) with the replacement token on the transaction card (S358)” ([0085] of Lopez); and “For example, if the transaction card 100 is a payment card, the transaction card 100 may be presented at a terminal (e.g. point of sale terminal) of the resource provider (e.g. a merchant) to conduct a transaction with the resource provider. In some embodiments, the user may enter the credentials (e.g. a token representing an account identifier) provided on the face of the transaction card 100 to a computer operated by the resource provider” ([0041] of Lopez)).  
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Agrawal in view of Lopez to include techniques of determine that the at least one card control setting associated with the second password defines an override condition for overriding a select one of the card control settings associated with the first password; and wherein processing the transaction initiated at the terminal device comprises processing the transaction based on overriding the select one of the card control settings associated with the first password. Doing so would result in an improved invention because this would allow the original password being replaced/substituted/disabled by another password when the original password is compromised, thus improving the security of the claimed invention.

Regarding claim(s) 7 and 17, Agrawal does not disclose:
           wherein the override condition causes the select one of the card control settings associated with the first password to be disabled.
          However, Lopez teaches:
          wherein the override condition causes the select one of the card control settings associated with the first password to be disabled (By disclosing, “When the account holder 300 brings the transaction card in contact with or in close proximity to the access device 332, the access device replaces the compromised token (e.g. the second token) with the replacement token on the transaction card (S358). If the authorization response message includes multiple tokens, all corresponding tokens are replaced with the new replacement tokens on the transaction card. In the case of multi-token replacement, each replacement token may be paired with the old token or an indicator of which token is to be replaced” ([0085] of Lopez); and “In some embodiments, the authorization computer 302 may send a script with the replacement token. The script, when executed by the electronic device 338, may replace the second token with the replacement token on the transaction card when the electronic device 338 is in communication with the transaction card” ([0088] of Lopez)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Agrawal in view of Lopez to include techniques of wherein the override condition causes the select one of the card control settings associated with the first password to be disabled. Doing so would result in an improved invention because this would allow a second password being used instead of the first password when the first password is compromised, thus improving the security of the claimed invention.

Regarding claim(s) 8 and 18, Agrawal discloses:
          wherein the override condition indicates a substitute setting, and wherein processing the transaction initiated at the terminal device comprises processing the transaction based on applying the substitute setting in place of the select one of the card control settings associated with the first password. (By disclosing, “When the account holder 300 brings the transaction card in contact with or in close proximity to the access device 332, the access device replaces the compromised token (e.g. the second token) with the replacement token on the transaction card (S358). If the authorization response message includes multiple tokens, all corresponding tokens are replaced with the new replacement tokens on the transaction card. In the case of multi-token replacement, each replacement token may be paired with the old token or an indicator of which token is to be replaced” ([0085] of Lopez); “In some embodiments, the authorization computer 302 may send a script with the replacement token. The script, when executed by the electronic device 338, may replace the second token with the replacement token on the transaction card when the electronic device 338 is in communication with the transaction card” ([0088] of Lopez); “When the account holder 300 brings the transaction card in contact with or in close proximity to the access device 332, the access device replaces the compromised token (e.g. the second token) with the replacement token on the transaction card (S358)” ([0085] of Lopez); and “For example, if the transaction card 100 is a payment card, the transaction card 100 may be presented at a terminal (e.g. point of sale terminal) of the resource provider (e.g. a merchant) to conduct a transaction with the resource provider. In some embodiments, the user may enter the credentials (e.g. a token representing an account identifier) provided on the face of the transaction card 100 to a computer operated by the resource provider” ([0041] of Lopez)). 
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Agrawal in view of Lopez to include techniques of wherein the override condition indicates a substitute setting, and wherein processing the transaction initiated at the terminal device comprises processing the transaction based on applying the substitute setting in place of the select one of the card control settings associated with the first password. Doing so would result in an improved invention because this would allow a second password being used instead of the first password when the first password is compromised, thus improving the security of the claimed invention.

Claim(s) 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal (US 20190019190), in view of Lopez (US 20180268405), and further in view of Safahi (US 20100243730).
Regarding claim(s) 9 and 19, Agrawal discloses: 
           wherein the at least one card control setting associated with the first password indicates an identity of an account that is to be used for the transaction (By disclosing, “in connection with a transaction using his/her payment account, the consumer is prompted to enter the biometric PIN, whereby the consumer enters his/her PIN for the payment account by sequentially presenting the biometric corresponding to each character of his/her PIN. Each received biometric is then verified and, once verified, converted to the character assigned thereto. When all received biometrics are verified, the characters then form an actual PIN, which is provided to an issuer of the consumer's payment account as part of the approval process for the transaction.” ([0035] of Agrawal)).
          Agrawal does not disclose:
          wherein the value transfer card is associated with a plurality of accounts.
          However, Safahi teaches:
          wherein the value transfer card is associated with a plurality of accounts (By disclosing, “The database of virtual numbers 550 contains a table that associates the card number 551 of a multi-currency card 100 with a series of virtual numbers 552. Each of these virtual card numbers corresponds to a virtual card in a particular currency. As an example, virtual card number YYYY is a virtual card in dollars and ZZZZ is a virtual card in euros.” ([0049] of Safahi)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of wherein the at least one card control setting associated with the first password indicates an identity of an account that is to be used for the transaction, in view of Safahi to include techniques of wherein the value transfer card is associated with a plurality of accounts. Doing so would result in an improved invention because this would allow a user perform different types of transaction by using only one value transfer card, thus improving the overall user convenience of the claimed invention.

Regarding claim(s) 10 and 20, Agrawal does not disclose:
          wherein the plurality of accounts includes a default currency account and one or more foreign currency accounts.
            However, Safahi teaches:
          wherein the plurality of accounts includes a default currency account and one or more foreign currency accounts. (By disclosing, “The database of virtual numbers 550 contains a table that associates the card number 551 of a multi-currency card 100 with a series of virtual numbers 552. Each of these virtual card numbers corresponds to a virtual card in a particular currency. As an example, virtual card number YYYY is a virtual card in dollars and ZZZZ is a virtual card in euros.” ([0049] of Safahi); and “a consumer traveling in Europe may change his or her default currency to Euros and conduct transactions directly in Euros rather than having the default currency set to Dollars and paying conversion fees for converting Dollars to Euros.” ([0037] of Safahi)).
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of wherein the value transfer card is associated with a plurality of accounts, in view of Safahi to include techniques of wherein the plurality of accounts includes a default currency account and one or more foreign currency accounts. Doing so would result in an improved invention because this would allow a user perform different types of transaction with different types of currencies by using only one value transfer card, thus improving the overall user convenience of the claimed invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190197522 to Jangid for disclosing identifying a rule set and an account associated with a payment string. 
US 20150254645 to Bondesen for disclosing each token in a digital wallet associated with a rule set, and using the tokens in the wallet of conduct transactions. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAY HUANG/Primary Examiner, Art Unit 3619